DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
It is noted that claims 21-32 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show or assign any reference number to what comprises the ‘elbow’ as described in the specification. In Figs. 25i and 25j anchoring tables (A1 andA2), the protrusions(2523), elbow control slots (2521) and the commissure control slots (2522) are shown, however, the ‘elbow’ is not shown. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 15 and 27, the claims recite “wherein the distal portion of the delivery system further comprises a slot, wherein the slot is axially oriented, and wherein actuating the distal portion of the delivery system disposes a portion of the ventricular portion into the slot thereby removing a constraint therefrom and allowing radial expansion thereof”. 
It is unclear how adding a portion of the ventricular portion into the slot, will remove the constraint and allow radial expansion. It would appear that something more would be required to remove the constraint if the components of the ventricular portion is inside/engaged with the slot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US 2013/0211508) in view of Rabito et al. (US 2015/0238315).

Referring to claim 1, Lane et al. discloses a method of delivering a prosthetic valve to a native mitral valve of patient’s heart, the native mitral valve having a native anterior leaflet and a native posterior leaflet, the method comprising: providing a prosthetic valve(abstract) comprising a ventricular portion(610) and an atrial portion(606), wherein the ventricular portion(610) comprises a ventricular skirt(628), an anterior anchoring tab(624) disposed on the ventricular skirt, a posterior anchoring tab(630) disposed on the ventricular skirt, and wherein the atrial portion comprises an atrial flange(616), (paragraph 68);
Lane et al. lacks a detailed description of radially expanding the ventricular portion first; and radially expanding the atrial portion after the ventricular portion.
However, Lane et al. discloses that the frame may be designed so that any portion may expand sequentially in any desired order(abstract). 
Rabito et al. discloses a prosthesis and delivery device that enters into the left atrium and expands the device into the ventricular portion first, and radially expands the atrial portion after the ventricular portion (paragraphs 147-148). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have the delivery method of the prosthetic valve radially expand the ventricular portion first, and radially expand the atrial portion after the ventricular portion in order to have the valve oriented and positioned in the desired order as it would only take routine skill in the art to modify the delivery order of the device as taught in Rabito et al. 
Referring to claim 2, as applied to claim 1 above, Lane et al. discloses wherein radially expanding the ventricular portion comprises deploying the anterior anchoring tab before deploying the posterior anchoring tab and before the ventricular skirt (paragraph 26).
Referring to claims 3-4, as applied to claim 1 above, modified Lane et al. lacks a detailed description of wherein radially expanding the ventricular portion comprises deploying the posterior anchoring tab before deploying the anterior anchoring tab and before the ventricular skirt and wherein radially expanding the ventricular portion comprises deploying the ventricular skirt before deploying the anterior anchoring tab and before the posterior anchoring tab.
However, Lane et al. discloses several embodiments where the anterior and posterior tabs are deployed in sequence(paragraphs 26-27) and that the frame may be designed so that any portion may expand sequentially in any desired order(abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art to have the posterior anchoring tab deploy before deploying the anterior anchoring tab and before the ventricular skirt and deploying the ventricular skirt before deploying the anchoring tab and before the posterior anchoring tab in order to properly position and align the prosthetic valve in the desired location. 
Referring to claim 5, Lane et al. discloses a prosthetic valve comprising: a ventricular portion(610) comprising a ventricular skirt(628), an anterior anchoring tab(624) disposed on the ventricular skirt, and a posterior anchoring tab (630)disposed on the ventricular skirt(Fig. 6); and an atrial portion(606) comprising an atrial flange(616). 
Lane et al. lacks a detailed description of radially expanding the ventricular portion first; and radially expanding the atrial portion after the ventricular portion.
Rabito et al. discloses a prosthesis and delivery device that enters into the left atrium and expands the device into the ventricular portion first, and radially expands the atrial portion after the ventricular portion (paragraphs 147-148). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have the delivery method of the prosthetic valve radially expand the ventricular portion first, and radially expand the atrial portion after the ventricular portion in order to have the valve oriented and positioned in the desired order as it would only take routine skill in the art to modify the delivery order of the device as taught in Rabito et al.
Referring to claim 6, as applied to claim 1 above, Lane et al. discloses wherein radially expanding the ventricular portion comprises deploying the anterior anchoring tab before deploying the posterior anchoring tab and before the ventricular skirt (paragraph 26).
Referring to claims 7-8, as applied to claim 1 above, modified Lane et al. lacks a detailed description of wherein radially expanding the ventricular portion comprises deploying the posterior anchoring tab before deploying the anterior anchoring tab and before the ventricular skirt and wherein radially expanding the ventricular portion comprises deploying the ventricular skirt before deploying the anterior anchoring tab and before the posterior anchoring tab.
However, Lane et al. discloses several embodiments where the anterior and posterior tabs are deployed in sequence(paragraphs 26-27) and that the frame may be designed so that any portion may expand sequentially in any desired order(abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art to have the posterior anchoring tab deploy before deploying the anterior anchoring tab and before the ventricular skirt and deploying the ventricular skirt before deploying the anchoring tab and before the posterior anchoring tab in order to properly position and align the prosthetic valve in the desired location. 

Claims 9-14,  and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyuli et al. (US 2017/0165064) in view of Rabito et al. (US 2015/0238315).

Referring to claims 9 and 21, Nyuli et al. discloses a method of delivering a prosthetic valve(1100)(Figs. 17A-18B) to a native mitral valve of patient’s heart, the native mitral valve having a native anterior leaflet and a native posterior leaflet, the method comprising: providing the prosthetic valve comprising a ventricular portion(1710) and an atrial portion(1706), wherein the ventricular portion comprises a ventricular skirt(1728), an anterior anchoring tab(1102) disposed on the ventricular skirt(1728), a posterior anchoring tab(1726) disposed on the ventricular skirt, and wherein the atrial portion comprises an atrial flange(1716); providing a delivery system(1) wherein the prosthetic valve is coupled to a distal portion of the delivery system(14) actuating the distal portion of the delivery system thereby removing a constraint from the prosthetic valve(Figs. 11A-11E).
Nyuli et al. lacks a detailed description of radially expanding the ventricular portion first; and radially expanding the atrial portion after the ventricular portion.
Rabito et al. discloses a prosthesis and delivery device that enters into the left atrium and expands the device into the ventricular portion first, and radially expands the atrial portion after the ventricular portion (paragraphs 147-148). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have the delivery method of the prosthetic valve radially expand the ventricular portion first, and radially expand the atrial portion after the ventricular portion in order to have the valve oriented and positioned in the desired order as it would only take routine skill in the art to modify the delivery order of the device as taught in Rabito et al. 
Referring to claims 10 and 22, as applied to claims 9 and 21 above, Nyuli et al. discloses wherein the distal portion of the delivery system further comprises a capsule(8) comprising a distal capsule portion(14) and a proximal capsule portion(13), and wherein actuating the distal portion of the delivery system comprises moving the proximal capsule portion away from the distal capsule portion(paragraph 18).
Referring to claims 11 and 23, as applied to claims 10 and 22 above, Nyuli et al. discloses wherein the delivery system further comprises an elongate shaft coupled to the distal capsule(14), and wherein moving the elongate shaft distally moves the distal capsule portion thereby unconstraining the ventricular portion(Figs. 11A-11E; additionally, paragraph 79 discloses the device is loaded on a shaft).
Referring to claims 12 and 24, as applied to claims 10 and 22 above, Nyuli et al. discloses wherein the distal capsule portion(14) further comprises a straight edge along a proximal edge of the distal capsule portion(Figs. 11A-11E), and wherein moving the distal portion of the capsule deploys the anterior anchoring tab and posterior anchoring tab simultaneously (Figs. 11A-11E shows the ventricular portion deploying at the same time).
Referring to claims 13 and 25, as applied to claims 10 and 22 above, modified Nyuli et al. discloses wherein the distal capsule portion further comprises an elongate shaft, wherein the elongate shaft has a longitudinal axis, and wherein a proximal edge of the distal capsule portion(14) is transverse to the longitudinal axis(Figs. 11A-11E).
Nyuli et al. lacks a detailed description of wherein moving the distal portion of the capsule deploys the anterior anchoring tab before the posterior anchoring tab, or wherein moving the distal potion of the capsule deploys the posterior anchoring tab before the anterior anchoring tab. 
Rabito et al. discloses a prosthesis and delivery device that enters into the left atrium and expands the device into the ventricular portion first, and radially expands the atrial portion after the ventricular portion (paragraphs 147-148). The device of Rabito et al. discloses deployment of separate portions of the device. 
Therefore, it would have been obvious to a person of ordinary skill in the art to have the delivery method of the prosthetic valve radially expand the ventricular portion first, and radially expand the atrial portion after the ventricular portion in order to have the valve oriented and positioned in the desired order as it would only take routine skill in the art to modify the delivery order of the device as taught in Rabito et al. 
Referring to claims 14 and 26, as applied to claims 10 and 22 above, Nyuli et al. discloses wherein the distal capsule portion further comprises an undulating or corrugated edge along a proximal edge of the distal capsule portion(paragraph 16 discloses the distal capsule can comprise a corrugated portion).
Nyuli et al. lacks a detailed description of wherein moving the distal portion of the capsule deploys the anterior anchoring tab before the ventricular skirt and the posterior anchoring tab, or wherein moving the distal portion of the capsule deploys the posterior anchoring tab before the ventricular skirt and the anterior anchoring tab.
Rabito et al. discloses a prosthesis and delivery device that enters into the left atrium and expands the device into the ventricular portion first, and radially expands the atrial portion after the ventricular portion (paragraphs 147-148). The device of Rabito et al. discloses deployment of separate portions of the device. 
Therefore, it would have been obvious to a person of ordinary skill in the art to have the delivery method of the prosthetic valve radially expand the ventricular portion first, and radially expand the atrial portion after the ventricular portion in order to have the valve oriented and positioned in the desired order as it would only take routine skill in the art to modify the delivery order of the device as taught in Rabito et al. 
Allowable Subject Matter
Claims 16-20 and 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: with regards to claims 16 and 28, the prior art does not disclose or render obvious the particulars of the claim which includes wherein the anterior anchoring tab and posterior anchoring tab each comprise at least one elbow, wherein the prosthetic valve further comprises at least one commissure tab, and wherein the distal portion of the delivery system further comprises a capsule and an elongate shaft, the capsule comprising a distal capsule portion and a proximal capsule portion and, the elongate shaft comprising a commissure control element and an elbow control element, wherein the commissure control element and elbow control element are disposed inside the capsule, wherein the at least one elbow is coupled to the elbow control element, and the at least one commissure tab is coupled to the commissure control element, and wherein actuating the distal portion of the delivery system comprises moving the proximal portion of the capsule away from the distal portion of the capsule, thereby unconstraining the commissure control element and the elbow control element.
Claims 17-20 depend from claim 16.
Claims 29-30 depend from claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774